Gest, J.,
The minor came of age on October 27, 1931, and the guardian filed his account shortly thereafter. The guardian had, on February 4, 1930, received, as the minor’s estate, $1272.08, being the proceeds of the minor’s real estate in Ohio, which the guardian deposited in Northern Central Trust Company. Subsequently, however, on March 25, 1931, he withdrew the money and deposited it in the savings fund department of the County Trust Company, which, on October 9, 1931, closed its doors and is in the custody of the secretary of banking, who has paid a dividend in liquidation of ten per cent., and expects to pay further dividends.
The auditing judge ruled that the deposit of the money was a loan to County Trust Company, that it was an improper investment, and held the guardian liable for it as cash. He also reduced the counsel fee from $125 to $50 and allowed one-half of the commissions claimed, that is, $31.80, instead of $63.60.
It further appeared that the guardian’s own money, and that of his wife, were also deposited in the County Trust Company, that he had examined its financial statement, that the savings fund account bore interest at four per cent., that the minor married after the appointment of the guardian, and in June of 1931 the court authorized the guardian to expend the sum of $256.10 to pay for an operation upon her and the necessary expenses thereof. It is also stated in the paper book of counsel for the guardian, though not in the notes of testimony, that in September, 1931, the guardian gave the required thirty-day notice to the County Trust Company to withdraw the money so that it could be paid to the minor on her attaining her majority on October 27, 1931. Unfortunately, the trust company closed its doors on October 9,1931.
The question in this case is a very narrow one, and none of the cases cited on either side presents a state of facts identical with those of the present ease. We are of opinion after our consideration that, under the peculiar facts before us, it would be inequitable to surcharge the accountant as was done in the adjudication. The deposit of the minor’s funds in the County Trust Company was made when the trust company was in good standing and had the approval of the secretary of banking of the Commonwealth, and the accountant was not negligent in selecting it as the depository for the short period which was to elapse before the majority of the minor, when she might reasonably expect to receive her inheritance. In the meantime, it became necessary to withdraw some of the money to pay the surgical expenses of the minor. It was not a deposit for a *251fixed period of time, and not an investment, but, as was said in Law’s Estate, 144 Pa. 499, 508, a “temporary, provisional, or precautionary arrangement,” and the time during which the deposit was expected to remain in this bank was only just about seven months. It has been held in ordinary eases that six months is not an unreasonable time to keep cash on hand to await a suitable investment, and here the guardian knew that he would be expected to make settlement with his ward in about that time. Furthermore, in view of the fact that the fund was in both banks about a year and a half, earning four per cent., the minor having married, some of the fund being needed for a surgical operation, and more might, in these times, have been required for support or medical services, we cannot say the cash was unreasonably withheld from investment.
We see no sufficient reason to disturb the adjudication in reference to commissions and counsel fee, which are especially appropriate for the consideration of the auditing judge. The exceptions to the reduction of the commissions, indeed, were not pressed in the exceptant’s brief.
Exceptions 1, 2, 3, 13 and 14 are sustained. The remaining exceptions are dismissed, and the account is recommitted to the auditing judge for distribution in accordance with this opinion.